


Exhibit 10.3




AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as
of March 30, 2012 (the "Amendment Effective Date"), by and between FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the "Company"), and
FRANK R. MARTIRE (the "Employee") and amends that certain Employment Agreement
dated as of March 31, 2009 (the “Agreement”). In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:
1.The first sentence of Section 2 of the Agreement is deleted and the following
shall be inserted in lieu thereof:
“2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs Employee to serve as Chairman and Chief Executive
Officer of the Company.”
2.The second sentence of Section 5(d) of the Agreement is deleted and the
following shall be inserted in lieu thereof:
“(d)
Effective as April 1, 2012, Employee's target Annual Bonus under the Annual
Bonus Plan shall be no less than 250% of Employee's Annual Base Salary, with a
maximum of up to 500% of Employee's Annual Base Salary (collectively, the target
and maximum are referred to as the “Annual Bonus Opportunity”). For calendar
year 2012, Employee's Annual Bonus Opportunity shall be calculated on the basis
of a pro-rated 200% target bonus and a 400% maximum bonus during the period from
January 1, 2012 and March 31, 2012 and a pro-rated 250% target bonus and a 500%
maximum bonus during the period from April 1, 2012 and December 31, 2012.”

3.    Section 5(e) of the Agreement is deleted and the following shall be
inserted in lieu thereof:
“(e)
participation in the Company's equity incentive plan with an increase to the
contemplated 2012 grant of $800,000 more than the amount of the 2011 grant;”

IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the Amendment Effective Date.


 
 
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By:  
/s/ Michael Gravelle
 
 
 
 
 
 
 Its:
Corporate Executive Vice President, Chief Legal Officer and Corporate Secretary



 
 
 
FRANK R. MARTIRE
 
 
 
/s/ Frank R. Martire







